DETAILED ACTION
	The following is a response to the amendment filed 5/2/2022 which has been entered.
Response to Amendment
	Claims 1-10, 13-19, 21 and 22 are pending in the application. Claims 11, 12 and 20 are cancelled.
	-The 112(a) and (b) rejections have been withdrawn due to applicant amending claims 4 and 19 accordingly.
	-The 103 rejection has been withdrawn due to applicant amending claim 18 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1-10, 13-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a hybrid vehicle having an engine, an electric motor controlled by a controller, a transmission having an input shaft receiving input power from the engine and motor, an output shaft outputting to wheels, gear trains coupling the input and output shafts and a dog member selectively engaging the gear trains, a clutch disposed in a first transmission route between engine and input shaft, a second route being between the motor and input shaft, the controller changing control manner of motor upon switching states of engine and motor and controlling the motor to weaken power of the dog member upon detection of a gear shift operation in an engine- motor driven travel mode and in combination with the limitations as written in claim 1.
-(as to claim 10) a method of operating a hybrid vehicle having an engine, an electric motor controlled by a controller, a transmission having an input shaft receiving input power from the engine and motor, an output shaft outputting to wheels, gear trains coupling the input and output shafts and a dog member selectively engaging the gear trains, a clutch disposed between the engine and input shaft in which the clutch is brought to a disconnection state and transmission into non-neutral to transmit power
from the motor to input shaft through a transmission route different from the clutch transmitting power of motor to wheels, bringing clutch into connection and transmission to neutral transmitting power of engine to motor via input shaft to cause electricity generation, bringing clutch into connection and transmission to non-neutral to transmit power of engine and motor to wheels and changing control manner of motor upon switching states of engine and motor and controlling the motor to weaken power of the dog member upon detection of a gear shift operation in an engine-motor driven travel mode and in combination with the limitations as written in claim 10.
-(as to claim 18) a hybrid vehicle having a combustion engine, an electric motor and controller, a transmission with an input shaft receiving power input from engine and motor and an output shaft that outputs power to wheel, a clutch between a first route between the engine and input shaft, the motor connected to the input shaft for transmitting power to that shaft through different second route, the controller changes manner of controlling motor upon switching a state of power from engine and motor and varies a torque distribution between engine torque and motor torque according to speed of input shaft in an engine motor driven travel mode in which the motor is controlled so that torque by the motor at a low speed lower than a predetermined threshold speed is higher than a torque by the motor at a high speed equal to or higher than the threshold and in combination with the limitations as written in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 10, 2022